                 Case 17-01940-RLM-7A                          Doc 33          Filed 02/15/19               EOD 02/15/19 16:05:53                       Pg 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            SOUTHERN DISTRICT OF INDIANA
                                                                INDIANAPOLIS DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   SCHNECKLOTH, ADAM RAY                                                           §           Case No. 17-01940
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/22/2017 . The undersigned trustee was appointed on 03/22/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 6,612.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                            883.08
                                                     Bank service fees                                                                   30.00
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                             4,087.73
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 1,611.19

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
    Case 17-01940-RLM-7A                          Doc 33           Filed 02/15/19              EOD 02/15/19 16:05:53                        Pg 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/02/2017 and the
      deadline for filing governmental claims was 09/18/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 631.07 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 631.07 , for a total compensation of $ 631.07 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 40.00 , for total expenses of $ 40.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/07/2019                                     By:                  /s/ELLEN K. FUJAWA
                                                                                ELLEN K. FUJAWA
                                                                                Office of Ellen K. Fujawa
                                                                                P.O. Box 668
                                                                                Zionsville, IN 46077
                                                                                Phone: (317) 203-3233
                                                                                Fax:
                                                                                Email: ellenfujawa@gmail.com



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                           Case 17-01940-RLM-7A                       Doc 33             Filed FORM
                                                                                                               02/15/19
                                                                                                                    1              EOD 02/15/19 16:05:53                     Pg 3 of 10
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        1
                                                                                               ASSET CASES                                                                                                             Exhibit A
Case No:              17-01940      RLM Judge: ROBYN L. MOBERLY                                                                                 Trustee Name:                     ELLEN K. FUJAWA
Case Name:            SCHNECKLOTH, ADAM RAY                                                                                                    Date Filed (f) or Converted (c):   03/22/17 (f)
                                                                                                                                               341(a) Meeting Date:               04/28/17
For Period Ending: 01/07/19                                                                                                                    Claims Bar Date:                   08/02/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                               Estimated Net Value
                                                                                      Petition/           (Value Determined by Trustee,      Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled             Less Liens, Exemptions,            Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                   and Other Costs)            OA=554(a) Abandon             the Estate

 1. 2014 Honda Accord (Location: 1452 N. Gladstone Ave                                     17,000.00                                0.00           OA                                  0.00                     FA
 2. Living room furniture, Dining room furniture, 1 Be                                       1,500.00                               0.00           OA                                  0.00                     FA
 3. 1 TV, 2 Computers, phone, tablet                                                            200.00                              0.00           OA                                  0.00                     FA
 4. books, pictures, DVDs, CDs,                                                                 250.00                              0.00           OA                                  0.00                     FA
 5. Personal clothing                                                                           100.00                              0.00           OA                                  0.00                     FA
 6. Watch, Earrings                                                                              75.00                              0.00           OA                                  0.00                     FA
 7. Cash                                                                                         10.00                              0.00           OA                                  0.00                     FA
 8. Netspend                                                                                     30.00                              0.00           OA                                  0.00                     FA
 9. Key Bank- Debtor deposits his money into his girlf                                           70.00                            37.14            OA                                  0.00                     FA
 10. Suntrust                                                                                5,971.00                               0.00           OA                                  0.00                     FA
 11. Term Life through work- no cash value, Beneficiary                                           0.00                              0.00           OA                                  0.00                     FA
 12. hand tools, patio furniture                                                                 15.00                              0.00           OA                                  0.00                     FA
 13. Pro-rated 2017 Federal and State tax refunds (u)                                             0.00                           594.27                                            4,682.00                     FA
 14. Recovery of funds seized by creditor (u)                                                     0.00                         1,930.00                                            1,930.00                     FA
 15. Potential preference/avoidance issues (u)                                                    0.00                              0.00           OA                                  0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $25,221.00                          $2,561.41                                           $6,612.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   October 06, 2018, 05:50 pm : will retain Mulvey law for garnishment recovery.


   March 08, 2018, 01:24 pm : e-mail to debtor counsel; still need returns and garnishment info.




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                               Ver: 21.00a
                                        Case 17-01940-RLM-7A                      Doc 33         Filed FORM
                                                                                                       02/15/19
                                                                                                            1             EOD 02/15/19 16:05:53                Pg 4 of 10
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page:       2
                                                                                           ASSET CASES                                                                                 Exhibit A
Case No:            17-01940       RLM Judge: ROBYN L. MOBERLY                                                                   Trustee Name:                      ELLEN K. FUJAWA
Case Name:          SCHNECKLOTH, ADAM RAY                                                                                        Date Filed (f) or Converted (c):   03/22/17 (f)
                                                                                                                                 341(a) Meeting Date:               04/28/17
                                                                                                                                 Claims Bar Date:                   08/02/17


   October 25, 2017, 03:36 pm : will send IRS tax intercept in 11-17


   Initial Projected Date of Final Report (TFR): 10/31/17        Current Projected Date of Final Report (TFR): 02/01/19


   __________________________________________ Date: __________________
   ELLEN K. FUJAWA




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                              Ver: 21.00a
                                       Case 17-01940-RLM-7A                   Doc 33     Filed 02/15/19               EOD 02/15/19 16:05:53                      Pg 5 of 10
                                                                                                  FORM 2                                                                                                       Page:      1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit B
  Case No:             17-01940 -RLM                                                                                              Trustee Name:                       ELLEN K. FUJAWA
  Case Name:           SCHNECKLOTH, ADAM RAY                                                                                      Bank Name:                          UNION BANK
                                                                                                                                  Account Number / CD #:              *******4847 Checking Account
  Taxpayer ID No:    *******5300
  For Period Ending: 01/07/19                                                                                                     Blanket Bond (per case limit):      $ 59,173,500.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                              3                                                    4                                                 5                          6                         7
    Transaction       Check or                                                                                                           Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                         Description Of Transaction               Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                             0.00
          03/19/18       13        DEPARTMENT OF TREASURY                         Tax Refund                                            1224-000                    4,682.00                                             4,682.00
          03/27/18     600001      ADAM RAY SCHNECKLOTH                           Back to Debtor Funds                                  8500-000                                               4,087.73                    594.27
                                   1452 N. GLADSTONE AVE.                         DEPOSIT AT BANK OR CREDIT UNION
                                   INDIANAPOLIS, IN 46201
          04/25/18                 UNION BANK                                     BANK SERVICE FEE                                      2600-000                                                 15.00                     579.27
          11/09/18       14        HYATT LEGAL SERVICES                           Preference payment                                    1241-000                    1,930.00                                             2,509.27
          11/14/18     600002      MULVEY LAW, LLC                                Trustee Attorney Fees                                 3210-000                                                870.00                   1,639.27
                                   133 W. MARKET STREET, NO. 274
                                   INDIANAPOLIS, IN 46204
          11/14/18     600003      MULVEY LAW, LLC                                Trustee attorney expenses                             3220-000                                                 13.08                   1,626.19
                                   133 W. MARKET STREET, NO. 274
                                   INDIANAPOLIS, IN 46204
          12/26/18                 UNION BANK                                     BANK SERVICE FEE                                      2600-000                                                 15.00                   1,611.19

                                                                                                              COLUMN TOTALS                                         6,612.00                   5,000.81                   1,611.19
                                                                                                                  Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                              Subtotal                                              6,612.00            5,000.81
                                                                                                                  Less: Payments to Debtors                                             4,087.73
                                                                                                              Net
                                                                                                                                                                    6,612.00              913.08
                                                                                                                                                                                      NET                             ACCOUNT
                                                                                                              TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                              Checking Account - ********4847                      6,612.00                      913.08                   1,611.19
                                                                                                                                                      ------------------------    ------------------------   ------------------------
                                                                                                                                                                   6,612.00                      913.08                   1,611.19
                                                                                                                                                      ==============             ==============              ==============
                                                                                                                                                       (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                  Transfers)               To Debtors)                    On Hand




                                                                                                                                  Page Subtotals                    6,612.00                    5,000.81
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                        Ver: 21.00a
LFORM24
                                       Case 17-01940-RLM-7A                   Doc 33   Filed 02/15/19         EOD 02/15/19 16:05:53                 Pg 6 of 10
                                                                                             FORM 2                                                                                       Page:    2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:             17-01940 -RLM                                                                                   Trustee Name:                    ELLEN K. FUJAWA
  Case Name:           SCHNECKLOTH, ADAM RAY                                                                           Bank Name:                       UNION BANK
                                                                                                                       Account Number / CD #:           *******4847 Checking Account
  Taxpayer ID No:    *******5300
  For Period Ending: 01/07/19                                                                                          Blanket Bond (per case limit):   $ 59,173,500.00
                                                                                                                       Separate Bond (if applicable):


           1              2                              3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                                Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)



                                 /s/    ELLEN K. FUJAWA
          Trustee's Signature: __________________________________ Date: 01/07/19
                                 ELLEN K. FUJAWA




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                 Ver: 21.00a
LFORM24
           Case 17-01940-RLM-7A                     Doc 33          Filed 02/15/19           EOD 02/15/19 16:05:53            Pg 7 of 10


                                                                         EXHIBIT C
 Page 1                                                                                                                                 Date: January 07, 2019
                                                                ANALYSIS OF CLAIMS REGISTER

 Case Number:      17-01940                                           Claim Class Sequence
 Debtor Name:      SCHNECKLOTH, ADAM RAY


Code #              Creditor Name & Address         Claim Class      Notes                        Amount Allowed         Paid to Date         Claim Balance

000001         CW Nexus Credit Card Holdings l, LLC Unsecured                                            $254.24                $0.00                 $254.24
070            Resurgent Capital Services
7100-90        PO Box 10368
               Greenville, SC 29603-0368

000002         PYOD, LLC its successors and assigns Unsecured                                            $416.11                $0.00                 $416.11
070            as
7100-90        assignee
               of FNBM, LLC
               Resurgent Capital Services
               PO Box 19008
               Greenville, SC 29602

000003         Quantum3 Group LLC as agent for      Unsecured                                            $367.53                $0.00                 $367.53
070            Sadino Funding LLC
7100-90        PO Box 788
               Kirkland, WA 98083-0788

000004         LVNV Funding, LLC its successors and Unsecured                                           $2,079.50               $0.00                $2,079.50
070            assigns as
7100-90        assignee of Springleaf Financial
               Services Of Indiana, Inc.
               Resurgent Capital Services
               PO Box 10587
               Greenville, SC 29603-0587

000005         LVNV Funding, LLC its successors and Unsecured                                            $464.78                $0.00                 $464.78
070            assigns as
7100-90        assignee of Arrow Financial Services,
               LLC
               Resurgent Capital Services
               PO Box 10587
               Greenville, SC 29603-0587

000006         LVNV Funding, LLC its successors and Unsecured                                            $758.94                $0.00                 $758.94
070            assigns as
7100-90        assignee of Arrow Financial Services,
               LLC
               Resurgent Capital Services
               PO Box 10587
               Greenville, SC 29603-0587



                  Case Totals:                                                                          $4,341.10               $0.00               $4,341.10
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 7)                                                                   Printed: 01/07/19 04:34 PM     Ver: 21.00a
    Case 17-01940-RLM-7A                  Doc 33   Filed 02/15/19       EOD 02/15/19 16:05:53        Pg 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-01940
     Case Name: SCHNECKLOTH, ADAM RAY
     Trustee Name: ELLEN K. FUJAWA
                         Balance on hand                                              $                  1,611.19

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: ELLEN K. FUJAWA                  $           631.07 $                0.00 $          631.07
       Trustee Expenses: ELLEN K. FUJAWA              $               40.00 $             0.00 $             40.00
                 Total to be paid for chapter 7 administrative expenses               $                   671.07
                 Remaining Balance                                                    $                   940.12


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
    Case 17-01940-RLM-7A                  Doc 33   Filed 02/15/19         EOD 02/15/19 16:05:53      Pg 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 4,341.10 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 21.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          CW Nexus Credit Card
     000001               Holdings l, LLC            $           254.24 $               0.00 $            55.06
                          PYOD, LLC its successors
     000002               and assigns as           $             416.11 $               0.00 $            90.11
                          Quantum3 Group LLC as
     000003               agent for                  $           367.53 $               0.00 $            79.59
                          LVNV Funding, LLC its
     000004               successors and             $         2,079.50 $               0.00 $           450.34
                          LVNV Funding, LLC its
     000005               successors and             $           464.78 $               0.00 $           100.66
                          LVNV Funding, LLC its
     000006               successors and             $           758.94 $               0.00 $           164.36
                 Total to be paid to timely general unsecured creditors                $                 940.12
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
   Case 17-01940-RLM-7A                    Doc 33   Filed 02/15/19   EOD 02/15/19 16:05:53        Pg 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
